Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial Office action for application 17/312989 filed 06/11/2021.
Claims 1-22 are currently pending and have been fully considered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over SANDBERG et al. (USPGPUB 2017/0183593). 
Regarding claims 1 and 13, SANDBERG et al. teach a method for producing a renewable middle-distillate hydrocarbon composition, use of the composition and fuel containing the composition.     
SANDBERG et al. teach in paragraph 6 that the fuel is suitable for use as an aviation fuel/jet fuel.  
SANDBERG et al. teach in paragraph 24 that it may be desirable to blend the middle distillate fraction with fossil fuel.  
JET A-1 fuel (petroleum-derived jet fuel).  
SANDBERG et al. teach in paragraph 66 that LBAF is levulinic acid based aviation fuel fraction (renewable middle distillate fuel).  
SANDBERG et al. teach in paragraph 24 the levulinic acid based aviation fuel fraction is derived from hydrodeoxygenation of feedstock comprising levulinic acid dimers/oligomers.
The LBAF has a viscosity at -40°C of 5.56 mm2/s.  (Para 71 and Table 1)
The viscosity of JET fuel has a maximum viscosity of 12 mm2/s at -40°C. (Para 67)
Table 3 sets forth a blend of 80% NEXBTL jet and 20%LBAF (up to 95 vol% petroleum-derived jet fuel and 5-40 vol% renewable middle distillate fuel).
SANDBERG et al. do not explicitly teach the measured viscosity at -30°C of 10mm2/s or below.  
However, SANDBERG et al. teach that the measured viscosity of the LBAF has a viscosity at -40°C of 5.56 mm2/s.  When combined with a JET fuel with a maximum viscosity of 12 mm2/s at -40°C.  

However, the claims are directed toward properties of compositions.  
SANDBERG et al. teach compositions that are substantially similar to the ones that are currently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Absent evidence to the contrary, one of ordinary skill in the art would expect that the fuel compositions that SANDBERG et al. have the properties claimed.  
Regarding claims 1, 2, 11, 19 and 20, SANDBERG et al. do not explicitly discuss the EN ISO 3104.  However, SANDBERG et al. teach in paragraph 67 that jet fuel specifications include a maximum viscosity of 8 mm2/s at -20°C, which is an EN ISO 3104 standard. The viscosity at -40°C of the LBAF in examples 2 is given as 5.056 mm2/s in TABLE 1.
One of ordinary skill in the art would expect a blend of a JET fuel meeting the jet fuel specifications with another aviation fuel fraction that also meets the jet fuel specifications would meet the specification for EN ISO 3104 of less than 8 mm2/s.
Regarding claims 3-4, 6, 14-15 and 17, SANDBERG et al. teach in Table 1 the distillation range of the LBAF is from 164.9 to 247.2. (distillation range of from 130 to 320°C or from 130 to 290°C or from 170 to 320°C)
Regarding claims 5 and 16, SANDBERG et al. in paragraph 27 that blends of LBAF and fossil aviation fuel includes at least 1.5 wt% LBAF.  SANDBERG et al. teach that the effect is pronounced even when LBAF is under 40%.  
A prima facie case of obviousness exists wherein the claimed ranges overlap.  
Regarding claim 7 and 18, SANDBERG et al. in paragraph 27 that blends of LBAF and fossil aviation fuel includes at least 1.5 wt% LBAF.  SANDBERG et al. teach that the effect is pronounced even when LBAF is under 40%.  
A prima facie case of obviousness exists wherein the claimed ranges overlap.  

However, the patentability of a product does not depend on its method of production.
Claim Rejections - 35 USC § 103
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over PETERS et al. (U.S. 8975461).
Regarding claims 1 and 13, PETERS et al. teach renewable jet fuel blendstocks.  
PETERS et al. teach renewable jet fuel blendstocks that comprise C12 and C16 alkanes that exceed the specifications for hydroprocessed synthesized paraffinic kerosene.
PETERS et al. teach in lines 46-51 of column 6 combination of renewable jet fuel blendstock with a conventional jet fuel blendstock as a fuel blend.
PETERS et al. teach in lines 29-46 of column 23 that the conventional jet fuel bloodstock may be Jet A and Jet A-1.
PETERS et al. do not explicitly teach the properties of viscosity at -40°C or at -30°C.

However, the claims are directed toward properties of compositions.  
SANDBERG et al. teach compositions that are substantially similar to the ones that are currently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Absent evidence to the contrary, one of ordinary skill in the art would expect that the fuel compositions that SANDBERG et al. have the properties claimed.  
Regarding claims 1, 2, 11, 19, and 20, PETERS et al. do not explicitly discuss the EN ISO 3104.  

One of ordinary skill in the art would expect a blend of a JET fuel meeting the jet fuel specifications with another aviation fuel fraction that also meets the jet fuel specifications would meet the specification for EN ISO 3104 of less than 8 mm2/s.
Regarding claims 3-4, 6, 14-15 and 17, PETERS et al. teach in Table 1 the distillation range that conforms to ASTM D7566-10a is from 22-300 (distillation range of from 130 to 320°C or from 130 to 290°C or from 170 to 320°C).
A prima facie case of obviousness exists where in the claimed ranges overlap.
Regarding claims 5 and 16, PETERS et al. teach in line 67 of column 22, and lines 1-9 of column 23, that the amount of renewable jet fuel blendstock may be up to 50%.    
A prima facie case of obviousness exists wherein the claimed ranges overlap.  
Regarding claim 7 and 18, PETERS et al. teach in line 67 of column 22, and lines 1-9 of column 23, that the amount of renewable jet fuel blendstock may be up to 50%.    
prima facie case of obviousness exists wherein the claimed ranges overlap.  
Regarding claims 8 and 9, PETERS et al. teach in lines 40-47 of column 20 that the renewable jet fuelstock comprises C12 and C16 isoparaffins.
Regarding claims 10 and 22, PETERS et al. do not explicitly teach that the amounts of C12 isoparaffins and the amounts of C16 paraffins is less than 7% and more than 90% respectively.
PETERS et al. also do not explicitly teach that the amounts of C12 isoparaffins and the amounts of C16 paraffins is less than 20% and more than 70% respectively. 
However, PETERS et al. teach in lines 50-67 of column 21 that the relative amounts of the C12 and C16 isomers can be adjusted to meet the distillation requirements desired.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

However, the patentability of a product does not depend on its method of production.
It is noted that the claims are written such that the renewable middle distillate fuel is not the hydrogenated fatty acid and/or triglyceride materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DAHLSTROM et al. (USPGPUB 2013/0102817) teach a synthetic paraffinic kerosene jet and a petroleum-based jet fuel along with an amount of pinane.  The synthetic paraffinic kerosene jet is taught to be used in amounts of more than 50 % of the total of synthetic paraffinic kerosene jet and the petroleum-based jet fuel.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MING CHEUNG PO/Examiner, Art Unit 1771       



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771